DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder et al (Dental Materials, 24 (2008) 686–693) in view of Ciba (WO 97/04361).
Schroeder et al teaches the use of N,N-dimethylaminobenzyl alcohol as an amine co-initiator for light-cured dental resins (abstract). To reduce the potential yellowing common with the use of CQ as a photosynthizier, PPD was used as an alternative with a curing frequency between 400-500nm, with a peak at 470nm (pg 690 Sec 3.4).
Schroeder et al does not teach coupling the photoinitiators to a particulate carrier.
Ciba teaches covalently coupling photoinitiators and/or coinitiators to a particulate carrier, such as silica. Covalently bound initiators/ coinitiators have excellent photosensitivity, usually higher than that of dissolved photoinitiators. Additionally they are storage-stable, non-dusting and free- flowing products, which can be easily incorporated in photopolymerisable systems, often without added surfactant (claims 1-68; page 3, line 23 - page 4, line 2).
It would have been obvious to optimize the dental cement systems of Schroeder et al by coupling the disclosed imitators to a particulate carrier, as taught by Ciba, in order to improve the photosensitivity of the imitators. In coupling the particulates, it would have been obvious to optimize the size of the resulting particle in order to maximize polymerization. In doing so, the density and particle size would vary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440.  The examiner can normally be reached on Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN J PACKARD/Primary Examiner, Art Unit 1612